COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTION

Appellate case name:        In the Interest of D.L.D., Jr., L.L.S., J.J.S., and H.N.S.,
                            Children

Appellate case number:      01-15-00160-CV

Trial court case number:    2013-05778J

Trial court:                313th Judicial District Court of Harris County

        This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”). The clerk’s record
was filed on March 4, 2015, and the reporter’s record was filed on April 6, 2015, after the
reporter was granted one twenty-day extension. See TEX. R. APP. P. 28.4(b)(2). Thus,
the appellant’s brief was due by April 27, 2015. See id. at 38.6(a)(2). On the day the
brief was due, April 27, 2015, appellant’s appointed counsel filed a notice of appearance
and unopposed motion for an extension of time to file the appellant’s brief, requesting a
forty-five day extension until June 11, 2015.

       Appeals in parental termination cases are to be brought to final disposition within
180 days of the date the notice of appeal is filed, so far as reasonably possible. See TEX.
ST. JUD. ADMIN. R. 6.2(a) (West Supp. 2014). The notice of appeal was filed in the trial
court on February 18, 2015, by appointed counsel for the mother, J.T.D, a/k/a J.T.S.,
setting the 180-day compliance deadline for August 17, 2015. Although appellant’s
counsel’s motion is unopposed, the accelerated schedule in parental termination cases
requires greater compliance with briefing deadlines.

        Appellant’s counsel contends that an extension is needed because the clerk’s and
reporter’s record are in need of supplementation, but counsel does not indicate what parts
of the records need supplementation, whether they are relevant, and whether he has made
any requests to supplement with the trial clerk and court reporter. See TEX. R. APP. P.
34.5(c)(1), 34.6(d). Further, while appellant’s counsel asserts that an extension is also
necessary here because he is preparing the appellant’s briefs in two other parental
termination cases, counsel does not provide the deadlines in those cases, whether they
were set before the deadline in this case, and whether he has sought extensions in those
cases. See TEX. R. APP. P. at 10.5(b)(1)(C).

       Accordingly, the appellant’s motion for an extension of time to file appellant’s
brief is GRANTED, in part, and DENIED, in part, until May 20, 2015, and no
further extensions will be granted absent extraordinary circumstances. If the
appellant’s brief is not filed by that date, this case may be abated for the trial court to
hold a hearing and appellant’s counsel, Donald M. Crane, may be required to show cause
why he should not be held in contempt of court.

      It is so ORDERED.


Judge’s signature: /s/ Laura Carter Higley
                   

Date: April 30, 2015